
	
		I
		111th CONGRESS
		1st Session
		H. R. 3586
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2009
			Mr. Kind (for himself
			 and Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  availability of employee stock ownership plans in S corporations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 S Corporation ESOP Promotion and
			 Expansion Act of 2009.
		2.FindingsCongress finds that—
			(1)since January 1,
			 1998, employees have been permitted to be owners of subchapter S corporations
			 through an employee stock ownership plan (hereafter in this section referred to
			 as an ESOP) pursuant to Small Business Job Protection Act of
			 1996 (Public Law 104–188);
			(2)with the passage
			 of the Taxpayer Relief Act of 1997 (Public Law 105–34), Congress designed
			 incentives to encourage businesses to become ESOP-owned S corporations;
			(3)since that time,
			 several thousand companies have become ESOP-owned S corporations, creating an
			 ownership interest for several million Americans in companies in every State in
			 the country, in industries ranging from heavy manufacturing to technology
			 development to services;
			(4)while estimates
			 show that 40 percent of working Americans have no formal retirement account at
			 all, every United States worker who is an employee-owner of an S corporation
			 company through an ESOP has a valuable qualified retirement savings
			 account;
			(5)recent studies
			 have shown that employees of ESOP-owned S corporations enjoy greater job
			 stability than employees of comparable companies;
			(6)studies also show
			 that employee-owners of S corporation ESOP companies have amassed meaningful
			 retirement savings through their S ESOP accounts that will give them the means
			 to retire with dignity; and
			(7)it is the goal of
			 Congress to both preserve and foster employee ownership of S corporations
			 through ESOPs.
			3.Deferral of tax
			 for certain sales of employer stock to employee stock ownership plan sponsored
			 by S corporation
			(a)In
			 generalSubparagraph (A) of section 1042(c)(1) of the Internal
			 Revenue Code of 1986 (defining qualified securities) is amended by striking
			 domestic C corporation and inserting domestic
			 corporation.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to sales
			 after the date of the enactment of this Act.
			4.Deduction for
			 interest on loan to finance purchase of employer securities by an employee
			 stock ownership plan sponsored by an S corporation
			(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 199 the following
			 new section:
				
					200.Interest on
				certain loans for the purchase of employer securities by an employee stock
				ownership plan sponsored by an S corporation
						(a)In
				generalThere shall be allowed as a deduction an amount equal to
				50 percent of the interest received during the taxable year by a bank (within
				the meaning of section 581) with respect to a securities acquisition
				loan.
						(b)Securities
				acquisition loan
							(1)In
				generalFor purposes of this section, the term securities
				acquisition loan means—
								(A)any loan to an
				employee stock ownership plan sponsored by an S corporation to the extent that
				the proceeds are used to acquire employer securities for the plan, and
								(B)any loan to an S corporation that sponsors
				an employee stock ownership plan to the extent that the proceeds of such loan
				are loaned to the employee stock ownership plan to acquire employer securities
				for the plan.
								For
				purposes of this paragraph, the term employer securities has the
				meaning given such term by section 409(l).(2)Terms applicable
				to certain securities acquisition loansFor purposes of paragraph (1)(B), the term
				securities acquisition loan shall not include any loan to the S
				corporation unless the loan to the employee stock ownership plan has repayment
				terms which are substantially similar to the terms of the loan to the S
				corporation.
							(3)Treatment of
				refinancingsThe term securities acquisition loan
				shall include any loan which is (or is part of a series of loans) used to
				refinance a loan described in paragraph (1) (after the application of paragraph
				(2)).
							(4)Plan must hold
				more than 50 percent of stock after acquisition or transfer
								(A)In
				generalA loan shall not be treated as a securities acquisition
				loan for purposes of this section unless, immediately after an acquisition of
				employer securities referred to in paragraph (1), the employee stock ownership
				plan owns more than 50 percent of the outstanding stock of the S
				corporation.
								(B)Failure to
				retain minimum stock interest
									(i)In
				generalSubsection (a) shall not apply to any interest received
				with respect to a securities acquisition loan which is allocable to any period
				during which the employee stock ownership plan does not own stock meeting the
				requirements of subparagraph (A).
									(ii)ExceptionTo
				the extent provided by the Secretary, clause (i) shall not apply to any period
				if, within 90 days of the first date on which the failure occurred (or such
				longer period not in excess of 180 days as the Secretary may prescribe), the
				plan acquires stock which results in its meeting the requirements of
				subparagraph (A).
									(C)StockFor
				purposes of subparagraph (A), the Secretary may provide that warrants, options,
				contracts to acquire stock, convertible debt interests and other similar
				interests be treated as stock for 1 or more purposes under subparagraph
				(A).
								(c)Employee stock
				ownership planFor purposes of this section, the term
				employee stock ownership plan has the meaning given to such term
				by section
				4975(e)(7).
						.
			(b)Clerical
			 amendmentThe table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 199 the following new item:
				
					
						Sec. 200. Interest on certain loans for the purchase of
				employer securities by an employee stock ownership plan sponsored by an S
				corporation.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to interest
			 accrued on loans made after the date of the enactment of this Act.
			5.Assumption of
			 estate tax liability with respect to certain transfers of employer securities
			 to an employee stock ownership plan sponsored by an S corporation
			(a)In
			 GeneralSubchapter C of
			 chapter 11 of the Internal Revenue Code of 1986 is amended by inserting after
			 section 2209 the following new section:
				
					2209A.Liability for
				payment of estate tax liability in case of certain transfers of employer
				securities to an employee stock ownership plan sponsored by an S
				corporation
						(a)In
				generalIf—
							(1)employer
				securities—
								(A)are transferred by
				gift by the decedent to an employee stock ownership plan sponsored by an S
				corporation,
								(B)are transferred to
				such a plan by reason of the decedent’s death under the decedent’s will or a
				trust created by the decedent, or
								(C)are transferred by
				gift by the executor of the estate of the decedent to such a plan, and
								(2)the executor of
				the estate of the decedent elects the application of this section and files the
				agreements described in subsection (e) before the due date (including
				extensions) for filing the return of tax imposed by section 2001,
							then the executor of the estate of
				the decedent is relieved of liability for payment of that portion of the tax
				imposed by section 2001 which such employee stock ownership plan is required to
				pay under subsection (b).(b)Payment of tax
				by employee stock ownership plan
							(1)In
				generalAn employee stock ownership plan—
								(A)(i)to which employer
				securities have been transferred by gift by the decedent,
									(ii)to which such securities have been
				transferred by reason of the decedent’s death under the decedent’s will or a
				trust created by the decedent, or
									(iii)to which such securities have
				been transferred by gift by the executor of the estate of the decedent,
				and
									(B)with respect to
				which an agreement described in subsection (e)(1) is in effect,
								shall pay that portion of the tax
				imposed by section 2001 with respect to the taxable estate of the decedent
				which is described in paragraph (2).(2)Amount of tax to
				be paidThe portion of the tax imposed by section 2001 with
				respect to the taxable estate of the decedent described in this paragraph is
				equal to the lesser of—
								(A)the value of the
				employer securities described in subsection (a)(1) which is included in the
				gross estate of the decedent, or
								(B)the tax imposed by
				section 2001 with respect to such taxable estate reduced by the sum of the
				credits allowable against such tax.
								(c)Installment
				payments
							(1)In
				generalIf—
								(A)the executor of
				the estate of the decedent (without regard to this section) elects to have the
				provisions of section 6166 (relating to extensions of time for payment of
				estate tax where the estate consists largely of interests in a closely held
				business) apply to payment of that portion of the tax imposed by section 2001
				with respect to such estate which is attributable to employer securities,
				and
								(B)the plan
				administrator provides to the executor the agreement described in subsection
				(e)(1),
								then the plan administrator may
				elect, before the due date (including extensions) for filing the return of such
				tax, to pay all or part of the tax described in subsection (b)(2) in
				installments under the provisions of section 6166.(2)Interest on
				installmentsIn determining the 2-percent portion for purposes of
				section 6601(j)—
								(A)the portion of the
				tax imposed by section 2001 with respect to an estate for which the executor is
				liable, and
								(B)the portion of
				such tax for which an employee stock ownership plan is liable, shall be
				aggregated.
								(3)Special rules
				for application of section 6166(g)In the case of any transfer of
				employer securities to an employee stock ownership plan to which this section
				applies—
								(A)Transfer does
				not trigger accelerationSuch transfer shall not be treated as a
				disposition or withdrawal to which section 6166(g) applies.
								(B)Separate
				Application to estate and plan interestsSection 6166(g) shall be
				applied separately to the interests held after such transfer by the estate and
				such plan.
								(C)Required
				distribution not taken into accountIn the case of any
				distribution of such securities (or sale of such securities) by such plan which
				is described in section 4978(d)(1)—
									(i)such distribution
				shall not be treated as a disposition or withdrawal for purposes of section
				6166(g), and
									(ii)such securities
				shall not be taken into account in applying section 6166(g) to any subsequent
				disposition or withdrawal.
									(D)Disposition to
				meet diversification requirementsAny disposition of such
				securities which is made to meet the requirements of section 401(a)(28)—
									(i)shall not treated
				as a disposition or withdrawal for purposes of section 6166(g), and
									(ii)such securities
				shall not be taken into account in applying section 6166(g) to any subsequent
				disposition or withdrawal.
									(d)Guarantee of
				paymentsAny employer—
							(1)whose employees
				are covered by an employee stock ownership plan, and
							(2)who has entered
				into an agreement described in subsection (e)(2) which is in effect,
							shall guarantee (in such manner as
				the Secretary may prescribe) the payment of any amount such plan is required to
				pay under subsection (b).(e)AgreementsThe
				agreements described in this subsection are as follows:
							(1)A written
				agreement signed by the plan administrator consenting to the application of
				subsection (b) to such plan.
							(2)A written
				agreement signed by the employer whose employees are covered by the plan
				described in subsection (b) consenting to the application of subsection
				(d).
							(f)Exemption from
				tax on prohibited transactionsThe assumption under this section
				by an employee stock ownership plan of any portion of the liability for the tax
				imposed by section 2001 shall be treated as a loan described in section
				4975(d)(3).
						(g)DefinitionsFor
				purposes of this section—
							(1)Employer
				securitiesThe term employer securities has the
				meaning given such term by section 409(l).
							(2)Employee stock
				ownership planThe term employee stock ownership
				plan has the meaning given such term by section 4975(e)(7).
							(3)Plan
				administratorThe term plan administrator has the
				meaning given such term by section 414(g).
							(4)Tax imposed by
				section 2001The term tax imposed by section 2001
				includes any interest, penalty, addition to tax, or additional amount relating
				to any tax imposed by section
				2001.
							.
			(b)Clerical
			 AmendmentThe table of
			 sections for subchapter C of chapter 11 of such Code is amended by inserting
			 after the item relating to section 2209 the following new item:
				
					
						Sec. 2209A. Liability for payment of estate tax liability in
				case of certain transfers of employer securities to an employee stock ownership
				plan sponsored by an S
				corporation.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to transfers
			 of employer securities after the date of the enactment of this Act.
			6.Estate tax
			 deduction for certain sales of employer securities to an employee stock
			 ownership plan sponsored by an S corporation
			(a)In
			 generalPart IV of subchapter
			 A of chapter 11 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 2057 the following new section:
				
					2057A.Sales of
				employer securities to an employee stock ownership plan sponsored by an S
				corporation
						(a)General
				ruleFor purposes of the tax
				imposed by section 2001, in the case of a sale of any qualified employer
				securities to an employee stock ownership plan sponsored by an S corporation on
				or before the date on which the return of the tax imposed by section 2001 is
				required to be filed (determined by taking into account any extension of time
				for filing), the value of the taxable estate shall be determined by deducting
				from the value of the gross estate an amount equal to 50 percent of the
				proceeds of such sale.
						(b)Qualified
				employer securities
							(1)In
				generalThe term qualified employer securities means
				employer securities—
								(A)which are
				includible in the gross estate of the decedent,
								(B)which would have
				been includible in the gross estate of the decedent if the decedent had died at
				any time during the 5-year period ending on the date of death, and
								(C)with respect to
				which the executor elects the application of this section in the manner
				prescribed by the Secretary.
								(2)Certain assets
				held by spouseFor purposes of paragraph (1)(B), any employer
				security which would have been includible in the gross estate of the spouse of
				a decedent during the period described in paragraph (1)(B) if the spouse had
				died during such period shall be treated as includible in the gross estate of
				the decedent during such period.
							(c)Other
				definitionsFor purposes of this section—
							(1)Employer
				securitiesThe term employer securities has the
				meaning given such term by section 409(1).
							(2)Employee stock
				ownership planThe term employee stock ownership
				plan means a plan described in section
				4975(e)(7).
							.
			(b)Clerical
			 amendmentThe table of sections for part IV of subchapter A of
			 chapter 11 of such Code is amended by inserting after the item relating to
			 section 2057 the following new item:
				
					
						Sec. 2057A. Sales of employer securities to an employee stock
				ownership plan sponsored by an S
				corporation.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to sales of
			 employer securities after the date of the enactment of this Act.
			7.Department of
			 Labor technical assistance office
			(a)Establishment
			 requiredBefore the end of the 90-day period beginning on the
			 date of enactment of this Act, the Secretary of Labor shall establish the S
			 Corporation Employee Ownership Assistance Office to foster increased employee
			 ownership of S corporations.
			(b)Duties of the
			 officeThe S Corporation
			 Employee Ownership Assistance Office shall provide—
				(1)education and
			 outreach to inform people about the possibilities and benefits of employee
			 ownership of S corporations; and
				(2)technical
			 assistance to assist S corporations to sponsor employee stock ownership
			 plans.
				
